NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FREDERICK VERNON WILLIAMS,                      No.    14-72532

                Petitioner,                     Agency No. A205-405-848

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 31, 2019**

Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Frederick Vernon Williams, a native and citizen of Belize, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his

appeal from an immigration judge’s (“IJ”) denial of his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo questions


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny the petition

for review.

      We are not persuaded by Williams’s contentions that the BIA rested its

decision denying sua sponte reopening on a legal or constitutional error. We lack

jurisdiction to consider Williams’s unexhausted contention that when he admitted

the charge that he “is not a U.S. citizen”, he only intended to waive appeal of the

IJ’s bond determination. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”). Accordingly, the BIA did not err in

denying sua sponte reopening. See Bonilla, 840 F.3d at 588 (court’s jurisdiction to

consider the agency’s decision not to sua sponte reopen is limited to reviewing the

reasoning behind the decision for legal or constitutional error).

      To the extent Williams contends that his underlying removal proceedings

did not comport with due process because of a delay in bringing proceedings, we

do not consider these contentions because this petition is not timely as to those

proceedings. See 8 U.S.C. § 1252(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72532